Hayes, J.
(dissenting). I respectfully dissent and vote to affirm. The majority agrees with defendant that Supreme Court erred in denying his challenges for cause with respect to certain prospective jurors. At voir dire, defense counsel asked the panel of prospective jurors general questions concerning the weight they would give to the testimony of police officers. The record indicates that some prospective jurors were “indicating” or “nodding affirmatively” in response to that questioning, but the record does not indicate how many or which of the prospective jurors were reacting to that questioning. Defense counsel asked direct questions of one prospective juror in particular, and the court granted defense counsel’s request to dismiss that prospective juror for cause. Defense counsel also sought to dismiss for cause five other identified prospective jurors on the grounds that they all indicated that they would have a tendency to give more weight to the testimony of a police officer. In my view, defense counsel failed to make an adequate record with respect *863to the alleged bias of those prospective jurors to enable this Court to review defendant’s present contention. In People v Arnold (96 NY2d 358, 363, 364), the Court held that a group answer by the panel of prospective jurors in response to questioning by the court was “insufficient to constitute an unequivocal declaration of impartiality,” and that a prospective juror who has indicated that he or she is biased must make a “personal, unequivocal assurance of impartiality.” Likewise, the group answer by the panel of prospective jurors in this case, particularly when the prospective jurors were not identified at that time, was insufficient to make a showing of bias by any one particular prospective juror. In my view, defense counsel is required to ask more than a few general questions to the panel of prospective jurors to establish that a particular prospective juror has indicated that he or she would be biased. To hold otherwise, as the majority does here, would require this Court to engage in unwarranted speculation whether a particular prospective juror should have been dismissed for cause. (Appeal from Judgment of Supreme Court, Monroe County, Ark, J. — Murder, 2nd Degree.) Present — Pigott, Jr., P. J., Hayes, Hurlbutt, Burns and Gorski, JJ.